UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-6611



JEFFREY DOW,

                                               Plaintiff - Appellant,

          versus


STATE OF MARYLAND DEPARTMENT OF CORRECTIONS;
H. REIDL, MRDCC; WARDEN BASHEARS; WARDEN
LOGAN; MR. BOZMAN; MRS. ZEVAKOS; DOCTOR STAF-
FORD; JEFFREY A. BRIGGS, Dr.; CORRECTIONAL
MEDICAL SERVICES,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-2561-DKC)


Submitted:     September 30, 1999           Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Dow, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Angela Michelle Eaves, Assistant Attorney General, Balti-
more, Maryland; Michael Evan Blumenfeld, KRAMON & GRAHAM, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Dow appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.     We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Dow v. Maryland Dep’t of Corrections, No. CA-

98-2561-DKC (D. Md. Mar. 24, 1999).*   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked “filed” on
March 23, 1999, the district court’s records show that it was
entered on the docket sheet on March 24, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2